Citation Nr: 1011169	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  04-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for neurological impairment 
of the lower extremities secondary to service-connected 
bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in September 2008 for further 
development.


FINDING OF FACT

The Veteran does not have neurological impairment of his 
lower extremities.


CONCLUSION OF LAW

The criteria for service connection for neurological 
impairment of the lower extremities secondary to 
service-connected bilateral knee disabilities are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by letters dated in August 
2005 and January 2009.  This was followed by adjudication in 
December 2009.  While not all necessary notice was timely 
provided, there was process subsequent to the notice which 
was provided.  Accordingly, any timing defect was cured.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The RO's failure to include the amendment to 
38 C.F.R. § 3.310 which was effective October 10, 2006, as 
ordered in the Board's September 2008 remand, is harmless, as 
the evidence shows that the Veteran does not have 
neurological disability and that amendment pertains to the 
manner of determining the level of service-connecting 
disability that is present.  

VA also has a duty to assist a claimant under the VCAA.  VA 
has obtained service treatment records; assisted the Veteran 
in obtaining evidence; and afforded the Veteran an 
examination in November 2009.  The November 2009 examination 
report was predicated on review of the claims file and actual 
examination of the Veteran.  The report includes detailed 
medical findings and a medical conclusion supported by a 
rationale with specific citations to the examination 
findings.  The Board finds the examination to be adequate and 
the resulting report and medical opinion to be entitled to 
considerable weight. 

All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the non-service connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  

Service connection is in effect for left knee degenerative 
arthritis and instability, and residuals of fracture of the 
left fibula.  Service connection is also in effect for right 
knee arthritis as well as residuals of fracture of the right 
tibia and fibula.  

September 2000, October, November, and December 2001, and 
January 2002 VA medical records show complaints of decreased 
sensation in the Veteran's feet, as well as numbness, 
tingling and radiating pain down the front of his bilateral 
legs from his knees to his feet.  

A VA neurology examination was conducted in November 2009.  
At that time, the Veteran described in-service injury wherein 
he was discovered to have bilateral tibia and fibula 
fractures and casted.  Since then, he had had progressive leg 
pain and heaviness, with his legs shaking at night and 
occasionally giving out on him.  He stated that his legs and 
feet were very sensitive to touch.  Motor examination 
revealed quite profound collapsing give-way pseudo weakness 
in his lower extremities.  What it meant was that the Veteran 
gave variable effort.  Sometimes he appeared quite strong and 
then at other times moving the muscle just the slightest 
amount would cause collapsing pseudo-weakness.  At times it 
appeared to be pain related but frequently it did not.  For 
example, at one point in the examination, he was completely 
unable to dorsiflex his big toe, but he could walk up on his 
heels and extend the toes normally.  When the examiner varied 
his resistance during leg strength testing, the Veteran did 
not give consistent effort, but appeared to collapse and give 
way.  This suggested a volitional component to his pseudo-
weakness.  There was no atrophy or fasciculations and he 
seemed to have normal range of motion of his hips, knees, and 
ankles.  Reflexes were brisk, 2-3+ patellar and 2-3+ ankle 
jerks.  There was no sustained clonus, and extensor plantar 
response was downgoing.  Sensation appeared to be entirely 
normal to vibration, proprioception, pain, light touch, and 
temperature.  The examiner's impression was that there was no 
evidence of neurologic disease.  He indicated that evidence 
of neurologic dysfunction in the lower extremities would 
manifest itself predominantly in terms of weakness, loss of 
reflexes, and loss of sensation, but the Veteran had entirely 
normal reflexes and sensory examination.  The motor findings 
were of a pseudoneurologic variety.  While some of it may be 
pain related, it did appear that some of it was volitional on 
the Veteran's part, and the examiner could find no evidence 
of neurologic disease.  In summary, there was no objective 
neurologic evidence that the leg fractures that the Veteran 
suffered in service in 1972 had in any way affected his 
nervous system.  

Based on the evidence, the Board concludes that service 
connection is not warranted for neurological impairment of 
the lower extremities secondary to service-connected 
bilateral knee disabilities.  In order for service connection 
to be granted, there must be evidence of a currently 
diagnosed disability.  The existence of a current disability 
is a cornerstone of a service connection claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  The medical 
evidence in this case, namely the November 2009 VA neurology 
examination report, indicates that the Veteran does not have 
any neurologic disability of his lower extremities.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for neurological impairment of the lower 
extremities secondary to service-connected bilateral knee 
disabilities is not warranted.  The appeal is denied.   




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


